Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/26/2022 has been entered.


Response to Arguments
The amendment filed 4/26/2022 by referencing the claims filed with the AFCP on 3/31/2022 has been entered. Claims 1-6, 8, 10-15, and 17-23 remain pending in the application. Applicant’s amendments to the specification overcome each and every objection set forth in the previous action. Applicants amendments overcome the 35 U.S.C. 112(b) rejection. 
Regarding the arguments in response to the prior art rejections, Applicant argues that  Walker does not teach combining the model prediction and uncertainty quantification to produce a combination representative of the state of the physical system and the type of filtering described in Walker, (see AFCP arguments filed 3/31/2022, [page 11 paragraph 2]). As explained in the interview, Walker teaches a certain type of processing referred to as a Kalman filter technique that combines sensor data (measurements) with uncertainty (covariance) to describe an overall system state, (see Walker [0011]). Paragraph [0142] of Walker describes, at a high level, how this processing may be split up and performed at different levels within a physical sensor network. Because the Kalman filter combines multiple sensor measurements to estimate unknown variables such as system state, removing or calibrating a sensor would result in adjusting the parameters of the Kalman filter. As originally filed, claim 1 was focused on these different levels of processing, not as much on the Kalman filter itself. Although claim 1 has been amended to only require processing at a first sensor, the components of instant claim 10 are close to the concept that different physical processors located at different levels in a hierarchical sensor network may perform processing techniques of different scope. For this rejection, the components may be interpreted as entirely software components running on a single hardware system rather than separate physical hardware components under a broadest reasonable interpretation (see for example Specification [0067]), but the specification likely provides support for amendments that would force the interpretation to be separate physical hardware components. As to the new and amended limitations, updated prior art rejections are provided in the body of the rejection below.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
In claim 10 lines 14-15, “first analytics component is configured to: combine… and output…”. The generic placeholder “component” is used. The generic placeholder is modified by functional language “configured to combine” and “configured to output”; and the generic placeholder is not modified by sufficient structural language to perform the claimed function. The “first analytics component” will therefore be interpreted as including processor 704, (Specification [0061] line 11) executing application 717, (Specification [0063] lines 1-2), to perform the functional language of the components.
In claim 10 line 20, “second analytics component is configured to: modify… and adjust…”. The generic placeholder “component” is used. The generic placeholder is modified by functional language “configured to modify” and “configured to adjust”; and the generic placeholder is not modified by sufficient structural language to perform the claimed function. The “second analytics component” will therefore be interpreted as including processor 704, (Specification [0061] line 11) executing application 717, (Specification [0063] lines 1-2), to perform the functional language of the components. 
In claim 21 line 3, “core data assimilation analytics component” and “wherein the combining is performed by” are used. The generic placeholder “component” is used. The generic placeholder is modified by functional language “combining”. The generic placeholder is not modified by sufficient structural language to perform the combining. The “core data assimilation analytics component” will therefore be interpreted as including processor 704, (Specification [0061] line 11) executing application 717, (Specification [0063] lines 1-2), to perform the functional language of the components.
In claim 21 lines 3-4, “local data assimilation analytics component” and “wherein adjusting is performed by” are used. The generic placeholder “component” is used. The generic placeholder is modified by functional language “combining”. The generic placeholder is not modified by sufficient structural language to perform the combining. The “core data assimilation analytics component” will therefore be interpreted as including processor 704, (Specification [0061] line 11) executing application 717, (Specification [0063] lines 1-2), to perform the functional language of the components.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pub. 2016/0142160 (Walker)
With respect to claim 1, Walker teaches A method of assessing a state of a physical system, the method comprising (see generally [0142], with details regarding what is meant by “processing” and “first result” at [0113], how data/sensor fusion are similar but at different levels, [0048] lines 5-8; and finally how sensor fusion includes a Kalman filter technique, [0011]): generating a model prediction using a calibrated model of the physical system (sensor coupler performs first processing to obtain first result, [0142] lines 9-10; where first result includes at least one expected value of the environmental parameters, [0142] lines 18-19; and first result may be based on sensors calibrated in calibration mode, [0142] line 23); determining, at a first sensor of a plurality of sensors connected to a routing node, an uncertainty quantification by (plurality of sensor clusters in communication with the calibrator coordinator, [0142] lines 3-6; first processing for first result, [0142] lines 9-10; processing includes two distinct kinds, [0113] line 7; the second kind includes sensor fusion, [0113] lines 10-14; and the sensor fusion technique of Kalman filtering includes determining uncertainty through covariance, [0011] lines 9-10): collecting, at the first sensor, a set of raw data ([0142] line 7), and during a filtering process (first process [0142] lines 9-10; includes sensor fusion, [0113] lines 10-14; includes Kalman filter technique, [0011] lines 1-2) and upon determining that a data point in the set of raw data does not meet a predefined parameter (sensor coupler determines how to incorporate measurements in first process, determination dependent on the “degree of conformity” of measurements with expected values, [0142] line 22; uncertainty may be defined as degree of conformity or acceptable range of measurements, [0134] lines 5-7), estimating an uncertainty of the data point (first process includes sensor fusion, [0113] line 11; the sensor fusion in Kalman filter technique includes determining uncertainty through covariance, [0011] lines 9-10), combining the model prediction and the uncertainty quantification to produce a combination representative of the state of the physical system (Kalman filter produces estimates of the current state variables along with their uncertainties, estimates are updated using a weighted average, with more weight for higher certainty, [0011] lines 8-9; 12-13); outputting the state of the physical system (forwards information extracted or generated, [00142] lines 10-11); modifying raw data collected by the first sensor based on the combination representative of the state of the physical system (employ first and second results to assess accuracy and reliability of sensors, [0142] lines 16-18); and adjusting at least one of a type of filtering algorithm and a set of parameters of the filtering process (sensor coupler may calibrate, decommission, or replace sensors determined to be unreliable, [0142] line 23-25; process is recursive, meaning the process is repeated, which would involve updating the weights and measurements in the next updating phase, [0011] lines 14-16; see also update phase [0011] lines 11-13).

With respect to claim 2, Walker teaches all of the limitations of claim 1, as noted above. Walker further teaches reporting the uncertainty quantification in real time using the set of raw data and the filtering process (forward information extracted or generated, [0142] lines 10-12; which includes degree of conformity, [0142] line 22; process preferably done at time intervals in real-time, [0117] line 17).

With respect to claim 3, Walker teaches all of the limitations of claim 1, as noted above. Walker further teaches determining at the first sensor the uncertainty quantification in real time using the set of raw data and the filtering process (first process includes sensor fusion, [0113] line 11; the sensor fusion in Kalman filter technique includes determining uncertainty through covariance and next measurement is input and weighted, [0011] lines 9-13; process preferably done at time intervals in real-time, [0117] line 17).

With respect to claim 4, Walker teaches all of the limitations of claim 1, as noted above. Walker further teaches wherein outputting the state of the physical system further comprises outputting a corrected model prediction (first time the first processing is performed would be uncorrected prediction/estimate, [0142] line 9; corrected prediction happens after assessing first and second results to decide how to incorporate measurements in first processing, [0142] lines 16-21).

With respect to claim 5, Walker teaches all of the limitations of claim 4, as noted above. Walker further teaches modifying execution at the first sensor based on an accuracy of the corrected model prediction (sensor coupler may modify execution by calibrating, decommissioning or replacing sensors, [0142] lines 23-25).

With respect to claim 6, Walker teaches all of the limitations of claim 4, as noted above. Walker further teaches modifying a parameter based on an accuracy of the corrected model prediction, wherein the parameter is a covariance calculation used in assimilating the raw data  (sensor coupler may modify execution by calibrating, decommissioning or replacing sensors, [0142] lines 23-25; this decision is based on the second result which includes the Kalman filtering technique, [0049] lines 1-4; and the Kalman filtering technique includes calculating covariance of system, [0011] lines 9-10).

With respect to claim 8, Walker teaches all of the limitations of claim 1, as noted above. Walker further teaches wherein the physical system comprises natural forces of at least one of: a geographical region (measuring meteorological variables for local usage, [0150] line 5), a water system (drainage system, [0150] line 2), a gravitational system, a thermal system, and a wind system.

With respect to claim 10, Walker teaches A system to assess a state of a physical system, the system comprising (see generally [0142], with details regarding what is meant by “processing” and “first result” at [0113], how data/sensor fusion are similar but at different levels, [0048] lines 5-8; and finally how sensor fusion includes a Kalman filter technique, [0011]): a sensor network component (sensor network 1, [0142] line 2) comprising a routing node (calibrator coordinator 20, [0142] line 5) connected to a plurality of sensors including a first sensor configured to (in communication with sensor clusters 10, [0142] lines 5-6): determine an uncertainty quantification of the first sensor by (first processing for first result, [0142] lines 9-10; processing includes two distinct kinds, [0113] line 7; the second kind includes sensor fusion, [0113] lines 10-14; and the sensor fusion technique of Kalman filtering includes determining uncertainty through covariance, [0011] lines 9-10), collecting a set of raw data; and ([0142] line 7), and during a filtering process (first process [0142] lines 9-10; includes sensor fusion, [0113] lines 10-14; includes Kalman filter technique, [0011] lines 1-2) during a filtering process (first process [0142] lines 9-10; includes sensor fusion, [0113] lines 10-14; includes Kalman filter technique, [0011] lines 1-2) and upon determining that a data point in the set of raw data does not meet a predefined parameter (sensor coupler determines how to incorporate measurements in first process, determination dependent on the “degree of conformity” of measurements with expected values, [0142] line 22; uncertainty may be defined as degree of conformity or acceptable range of measurements, [0134] lines 5-7), estimating an uncertainty of the data point (first process includes sensor fusion, [0113] line 11; the sensor fusion in Kalman filter technique includes determining uncertainty through covariance, [0011] lines 9-10); a first analytics component (sensor coupler 15, [0142] line 6) comprising a calibrated model of the physical system, wherein the calibrated model is usable to generate a model prediction, wherein the first analytics component is configured to (sensor coupler performs first processing to obtain first result, [0142] lines 9-10; where first result includes at least one expected value of the environmental parameters, [0142] lines 18-19; and first result may be based on sensors calibrated in calibration mode, [0142] line 23): combine the model prediction and the uncertainty quantification to produce a combination representative of the state of the physical system (Kalman filter produces estimates of the current state variables along with their uncertainties, estimates are updated using a weighted average, with more weight for higher certainty, [0011] lines 8-9; 12-13); output the state of the physical system (forwards information extracted or generated, [00142] lines 10-11); and a second analytics component configured to (sensor cluster 10, [0142] line 16): modify raw data collected by the first sensor based on the combination representative of the state of the physical system (employ first and second results to assess accuracy and reliability of sensors, [0142] lines 16-18); and adjust at least one of a type of filtering algorithm and a set of parameters of the filtering process (sensor coupler may calibrate, decommission, or replace sensors determined to be unreliable, [0142] line 23-25; process is recursive, meaning the process is repeated, which would involve updating the weights and measurements in the next updating phase, [0011] lines 14-16; see also update phase [0011] lines 11-13).
Regarding the 35 U.S.C. 112(f) interpretation Walker further teaches including processor 704, (Specification [0061] line 11) executing application 717 to perform the functional language of the components (computer readable instructions, which when executed by processors perform any method above, [0069]; computer instructions stored on computer readable recording media, [0070]).

With respect to claim 11, Walker teaches all of the limitations of claim 10, as noted above. Walker further teaches wherein the plurality of sensors are configured to report in real time (forward information extracted or generated, [0142] lines 10-12; which includes degree of conformity, [0142] line 22; process preferably done at time intervals in real-time, [0117] line 17).

With respect to claim 12, Walker teaches all of the limitations of claim 10, as noted above. Walker further teaches wherein the uncertainty quantification is determined in real time using the set of raw data and the filtering process (first process includes sensor fusion, [0113] line 11; the sensor fusion in Kalman filter technique includes determining uncertainty through covariance and next measurement is input and weighted, [0011] lines 9-13; process preferably done at time intervals in real-time, [0117] line 17).

With respect to claim 13, Walker teaches all of the limitations of claim 10, as noted above. Walker further teaches wherein the outputted state of the physical system is a corrected model prediction (first time the first processing is performed would be uncorrected prediction/estimate, [0142] line 9; corrected prediction happens after assessing first and second results to decide how to incorporate measurements in first processing, [0142] lines 16-21).

	With respect to claim 14, Walker teaches all of the limitations of claim 13, as noted above. Walker further teaches wherein execution at the first sensor is modified based on an accuracy of the corrected model prediction (sensor coupler may modify execution by calibrating, decommissioning or replacing sensors, [0142] lines 23-25).

With respect to claim 15, Walker teaches all of the limitations of claim 13, as noted above. Walker further teaches wherein a parameter is modified based on an accuracy of corrected model prediction, wherein the parameter is a covariance calculation used in assimilating the raw data (sensor coupler may modify execution by calibrating, decommissioning or replacing sensors, [0142] lines 23-25; this decision is based on the second result which includes the Kalman filtering technique, [0049] lines 1-4; and the Kalman filtering technique includes calculating covariance of system, [0011] lines 9-10).

With respect to claim 17, Walker teaches all of the limitations of claim 10, as noted above. Walker further teaches wherein the physical system comprises natural forces of at least one of: a geographical region (measuring meteorological variables for local usage, [0150] line 5), a water system (drainage system, [0150] line 2), a gravitational system, a thermal system, and a wind system.

With respect to claim 18, Walker teaches all of the limitations of claim 10, as noted above. Walker further teaches wherein the outputted state is modified by tuning data assimilation parameters (sensor coupler determines what measurements to include in the first processing, [0142] line 21).

With respect to claim 19, Walker teaches A computer program product for assessing a state of a physical system, the computer program product comprising (see generally, [0142]; computer readable instructions, [0069]): a computer-readable storage medium having computer-readable program code embodied therewith, the computer-readable program code executable by one or more computer processors to (computer readable instructions, which when executed by processors perform any method above, [0069]; computer instructions stored on computer readable recording media, [0070]): generate a model prediction using a calibrated model of a physical system (sensor coupler performs first processing to obtain first result, [0142] lines 9-10; first result includes at least one expected value of an environmental parameter, [0142] lines 18-19; first result may be based on sensors calibrated in calibration mode [0142] line 23); determine, at a first sensor of a plurality of sensors connected to a routing node, an uncertainty quantification by (plurality of sensor clusters in communication with the calibrator coordinator, [0142] lines 3-6; first processing for first result, [0142] lines 9-10; processing includes two distinct kinds, [0113] line 7; the second kind includes sensor fusion, [0113] lines 10-14; and the sensor fusion technique of Kalman filtering includes determining uncertainty through covariance, [0011] lines 9-10): collecting, at the first sensor, a set of raw data ([0142] line 7), and during a filtering process (first process [0142] lines 9-10; includes sensor fusion, [0113] lines 10-14; includes Kalman filter technique, [0011] lines 1-2) and upon determining that a data point in the set of raw data does not meet a predefined parameter (sensor coupler determines how to incorporate measurements in first process, determination dependent on the “degree of conformity” of measurements with expected values, [0142] line 22; uncertainty may be defined as degree of conformity or acceptable range of measurements, [0134] lines 5-7), estimating an uncertainty of the data point (first process includes sensor fusion, [0113] line 11; the sensor fusion in Kalman filter technique includes determining uncertainty through covariance, [0011] lines 9-10), combine the model prediction and the uncertainty quantification to produce a combination representative of the state of the physical system (Kalman filter produces estimates of the current state variables along with their uncertainties, estimates are updated using a weighted average, with more weight for higher certainty, [0011] lines 8-9; 12-13); output the state of the physical system (forwards information extracted or generated, [00142] lines 10-11); modify raw data collected by the first sensor based on the combination representative of the state of the physical system (employ first and second results to assess accuracy and reliability of sensors, [0142] lines 16-18); and adjust at least one of a type of filtering algorithm and a set of parameters of the filtering process (sensor coupler may calibrate, decommission, or replace sensors determined to be unreliable, [0142] line 23-25; process is recursive, meaning the process is repeated, which would involve updating the weights and measurements in the next updating phase, [0011] lines 14-16; see also update phase [0011] lines 11-13).

With respect to claim 20, Walker teaches all of the limitations of claim 19, as noted above. Walker further teaches to determine the uncertainty quantification in real time using the set of raw  data and a data filtering process (sensor coupler decides whether to incorporate measurements of sensors, [0142] lines 20-21; meaning some sensor measurements can be filtered out; process preferably done at time intervals in real-time, [0117] line 17).

With respect to claim 21, Walker teaches all of the limitations of claim 1, as noted above. Walker further teaches wherein the routing node is of a sensor network component (sensor network 1, [0142] line 2), wherein the combining is performed by a core data assimilation analytics component (calibrator coordinator, [0142] line 5; now part of second process instead of first process, [0142] line 13; which includes data fusion including Kalman filtering, [0049]), wherein the adjusting is performed by at least a local data assimilation analytics component (sensor cluster, [0142] line 3, which was performing first process as described in claim 1 rejection, [0142] line 9); wherein the at least one of the type of filtering algorithm and the set of parameters of the filtering process is optimized based on feedback from the core data assimilation analytics component, the feedback comprising the uncertainty quantification (feeds back second result to the sensor clusters and employs second results to assess sensors, [0142] lines 15-17; sensor coupler may calibrate, decommission, or replace sensors determined to be unreliable, [0142] line 23-25; process is recursive, meaning the process is repeated, which would involve updating the weights and measurements in the next updating phase, [0011] lines 14-16; see also update phase [0011] lines 11-13); wherein the core data assimilation analytics component comprises a plurality of subcomponents including an observation processing subcomponent (receiver 21, [0115] line 2), a forcing and boundary condition subcomponent (module 26, [0128] lines 10-11), a data assimilation subcomponent (data fusion module 22, [0115] line 4), an optimization subcomponent (module 27, [0128] line 12), and a physical model subcomponent comprising the calibrated model (prediction system 23, [0115] lines 4-5).
Regarding the 35 U.S.C. 112(f) interpretation Walker further teaches including processor 704, (Specification [0061] line 11) executing application 717 to perform the functional language of the components (computer readable instructions, which when executed by processors perform any method above, [0069]; computer instructions stored on computer readable recording media, [0070]).

With respect to claim 22, Walker teaches all of the limitations of claim 21, as noted above. Walker further teaches wherein the local data assimilation analytics component comprises a plurality of subcomponents including an edge gateway subcomponent (sensor fusion module 17, [0105] line 4), a messaging interface subcomponent (sensor coupler 15, [0142] line 4), an analytics subcomponent (environmental exposure counters 16, [0105] lines 3-4), and a sensor data storage subcomponent (memory 18, [0105] line 4); wherein the method further comprises: reporting the uncertainty quantification in real time by the plurality of sensors (forwards information extracted or generated, [00142] lines 10-11; process preferably done at time intervals in real-time, [0117] line 17); determining at the first sensor the uncertainty quantification in real time using the set of raw data and the filtering process (first process includes sensor fusion, [0113] line 11; the sensor fusion in Kalman filter technique includes determining uncertainty through covariance and next measurement is input and weighted, [0011] lines 9-13; process preferably done at time intervals in real-time, [0117] line 17); wherein outputting the state of the physical system further comprises outputting a corrected model prediction (forwards information extracted or generated, [00142] lines 10-11; may include “best estimate”, [0113] line 13). 

With respect to claim 23, Walker teaches all of the limitations of claim 22, as noted above. Walker further teaches modifying execution at the first sensor based on an accuracy of the corrected model prediction ((employ first and second results to assess accuracy and reliability of sensors, [0142] lines 16-18; sensor coupler may calibrate, decommission, or replace sensors determined to be unreliable, [0142] line 23-25); and modifying a parameter based on the accuracy of the corrected model prediction (process is recursive, meaning the process is repeated after decommission, which would involve updating the weights and measurements in the next updating phase, [0011] lines 14-16), wherein the parameter is a covariance calculation used in assimilating the raw data (covariance calculation would be one of steps repeated, [0011] line 10); wherein the physical system comprises, in each of a plurality of instances of executing the method, a respective one of natural forces of at least one of: a geographical region (measuring meteorological variables for local usage, [0150] line 5), a water system (drainage system, [0150] line 2), a gravitational system, a thermal system, and a wind system.







Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Pat. 10209063 (Anderson-Sprecher) – observations from multiple agents including fixed sensors used to estimate an uncertainty measure, [Abstract].
“Robust Distributed Kalman Filter for Wireless Sensor Networks with Uncertain Communication Channels” (Kim) – discussion of centralized versus decentralized fusion for Kalman filters, [page 2 paragraphs 2-4].
Context-Awareness for Multi-Sensor Data Fusion in Smart Environments (DePaola) – FIG. 1 and the accompanying section describe a multi-layered architecture with data fusion modules at each layer, [page 5]; section 4.2 provides concrete definitions of uncertainty, [page 9].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL EMERSON MILLER whose telephone number is (408)918-7548. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M./               Examiner, Art Unit 2148


/REHANA PERVEEN/              Supervisory Patent Examiner, Art Unit 2148